[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON THIRD PARTY DEFENDANT'S MOTIONFOR SUMMARY JUDGMENT
At oral argument the court announced that it was satisfied CT Page 2389 that there was a genuine issue of material fact as to the liability in this case of the defendant Marshalls inasmuch as the duty of indemnification contained in the lease might or might not apply in this case depending on the facts to be submitted in evidence concerning the circumstances of the plaintiff's fall.
The court is satisfied, however, that a third party complaint claiming indemnification is proper in this instance pursuant to General Statutes § 52-102a.
The motion for summary judgment, however, is denied.
Freed, J.